NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 09-4621
                                    _____________

                                 HUANG DONG LIN,
                                                         Petitioner

                                          v.

                               ATTORNEY GENERAL OF
                                THE UNITED STATES,
                                                   Respondent.
                                  _______________

                      On Petition for Review of an Order of the
                         United States Department of Justice
                           Board of Immigration Appeals
                               (BIA-1:A098-718-073)
                    Immigration Judge: Honorable Eugene Pugliese
                                 _______________

                                       Argued
                                    April 15, 2011

              Before: FISHER, JORDAN and COWEN, Circuit Judges.

                                 (Filed: May 18, 2011)
                                   _______________

Andy Wong [ARGUED]
Eric Y. Zheng
401 Broadway - #404
New York, NY 10013
      Counsel for Petitioner
Aliza B. Alyeshmerni
Jeffrey Bernstein [ARGUED]
Eric H. Holder, Jr.
Thomas W. Hussey
United States Dept. of Justice
Office of Immigration Litigation, Civil Div.
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
      Counsel for Respondent
                                   _______________

                                OPINION OF THE COURT
                                    _______________

JORDAN, Circuit Judge.

       Hong Dong Lin (“Lin”) petitions for review of an order of the Board of

Immigration Appeals (“BIA”) denying him asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Lin argues that his testimony,

which had been presumed credible for purposes of his appeal to the BIA, was alone

sufficient to establish his eligibility for relief. He says the BIA thus erred by requiring

additional evidentiary support and questioning his credibility. We agree that the BIA

erred in denying relief based on Lin’s demeanor. However, that error was harmless

because the BIA’s decision is independently justified by Lin’s failure to corroborate his

claimed fear of future persecution. We will therefore deny his petition for review.

I.     Background

       Lin is a Chinese citizen who arrived illegally in the United States in January 2005.

He was subsequently issued a Notice to Appear (“NTA”) and was charged with

removability pursuant to § 212(a)(6)(A)(1) of the INA, 8 U.S.C. § 1182(a)(6)(A)(1)


                                              2
(2005), as an alien in the United States without authorization. In May 2005, Lin, through

counsel, admitted the factual allegations of the NTA.

       Having conceded his removability, Lin sought asylum, withholding of removal,

and protection under the CAT based on, inter alia, his religious beliefs, political opinion,

and membership in a particular social group. The case centers on his arguments and

evidence concerning his religious beliefs and Chinese policy towards unregistered

churches.

       At a June 2006 hearing before an IJ, Lin testified that on November 14, 2004,

Chinese police stormed the church that he had recently joined, arrested the priest, and

attempted to arrest him and the few others who were in attendance. He testified that he

escaped the raid and later learned through his father’s “ask[ing] around” that the church

was an “underground church … [that] was illegal to attend,” that seven people had been

arrested that night, and that the police were tracking the people who had escaped the

church, including himself. (AR at 407.) Lin further said that he cannot return to China

because he left “without permission … when the police were still looking for [him],” that

he would be arrested immediately and imprisoned upon his return because people

“deported to China” are sentenced to jail for two or three months, and that “[b]eating and

torture almost always occurs during detention.” (Id.) He added that his father told him

that the “police came to [his] home looking for [him] after [he] left China … [and] that

the priest who was arrested at November 14 night, [was] still detained in jail.” (Id.)

       Lin also submitted the following: reports and articles regarding conditions in

China; a letter dated March 29, 2005, noting his attendance at a church in New York; a

                                             3
translation of a letter purportedly from his father, saying that the police had inquired as to

Lin’s whereabouts and that an “acquaintance, who … knows [Lin’s] case, … [had said]

that [Lin] would better not go home” because he would “be caught and put in the jail” (id.

at 308); and a translation of a letter from someone claiming to be Lin’s uncle stating that

Lin had hidden at the uncle’s house before leaving China.

       At the end of the hearing, the Immigration Judge (“IJ”) issued an oral decision

denying Lin’s application and ordering him removed to China. The IJ noted that “[t]he

weaker the testimony, the greater the need for corroborative evidence,” (id. at 229), and

he said he found much of Lin’s testimony to be “weak” because Lin’s alleged fear of

returning to China was based largely on hearsay, (id. at 229-30). The IJ also commented

on the brevity and lack of specificity in the written statement Lin submitted with his

application and on the fact that Lin had “never been persecuted in China, in terms of

beatings, [or] punishment of any sort.” (Id. at 232.) The IJ noted that the State

Department’s 2005 International Religious Freedom Report on China, which Lin put in

evidence, indicated that unregistered “house churches” are permitted in China. (Id. at

233.) The IJ also said that Lin had not indicated why he desired to go to an unregistered

church as opposed to an authorized Christian church and had also not demonstrated “any

knowledge of Christianity whatsoever.” (Id. at 231.) Further, the IJ found that the letters

offered as corroboration seemed to be illegitimate and written “for the purpose of

impressing a decision maker with the notion that [Lin] is wanted still in China and cannot

return.” (Id. at 236.) Considering the deficiencies in Lin’s case, the IJ found that he had

not met his burden of proof.

                                              4
       Lin appealed that decision to the BIA, which sent the case back to the IJ for an

“explicit credibility finding.” (Id. at 163.) The IJ conducted a hearing on remand and

issued an oral decision incorporating the prior decision, but, remarkably, the IJ

“declin[ed] to make a specific credibility finding.” (Id. at 55.) The IJ reasoned that the

absence of a credibility finding allowed the BIA to presume on appeal that Lin was

credible, pursuant to the REAL ID Act. The IJ then added that, if the BIA read the

REAL ID Act as not allowing that presumption, it should consider Lin credible. The IJ

also noted that Lin had supplemented his earlier testimony with more detail about the

church and his relationship with it, as well as information on why he did not want to

attend a state-sponsored church. The IJ commented that the testimony regarding why Lin

would not go to a sanctioned church if returned to China was not “particularly

convincing” as it was brief and not given with emotion. (Id. at 57.) According to the IJ,

that observation about Lin’s demeanor was pertinent to “the question of burden of proof.”

(Id. at 58.)

       The IJ next turned to the substance of Lin’s claims and concluded that Lin’s

supplementation of earlier testimony with more detail about the church and why he did

not want to attend a state-sponsored church in China was insufficient corroboration to

carry Lin’s burden of proof. The IJ observed that Lin had ignored the IJ’s earlier-given

“blueprint” 1 for appropriate corroboration. 2 (Id. at 59.) Specifically, the IJ found that



       1
        The “blueprint” evidently consists of the IJ’s numerous references to the
deficiencies of Lin’s claim and evidence. (AR at 235.)
       2
           The IJ’s comment is particularly ironic since the IJ himself had just ignored the
                                               5
Lin had failed to present corroborating evidence to overcome the suspicious nature of the

letters supposedly sent by his uncle and father and had also failed to support his claims

that he would be arrested or tortured because of his illegal departure from China.

Concluding that the only question was Lin’s risk of future persecution, the IJ again

determined that Lin had not met his burden of proof and denied his application.

       Lin appealed the IJ’s second decision, and the BIA affirmed. “[P]resuming [Lin]

was credible for the purposes of … appeal,” the BIA concluded that Lin had “failed to

present specific and probative evidence demonstrating eligibility for relief.” (Id. at 2.) It

noted that testimony alone could be sufficient to sustain Lin’s claim if the testimony was

“credible, persuasive, and refer[red] to specific facts sufficient to demonstrate that he is a

refugee.” (Id. at 3 (citing § 208(b)(1)(B)(ii) of the REAL ID Act, 8 U.S.C.

§ 1158(b)(1)(B)(ii)).) But, the BIA went on to note that the REAL ID Act permits an IJ

“to require corroborating evidence where it is reasonable to do so” and that there was

therefore no basis upon which to reverse the IJ’s findings. (AR at 3.) In particular, the

BIA cited the IJ’s comments questioning Lin’s demeanor while testifying about church

attendance. It also referred to Lin’s failure to provide sufficient corroborating evidence

for his claims and made note of the suspicious letters supposedly written by his uncle and

father. Finally, the BIA held that Lin’s “generalized and unsupported contentions

regarding the Chinese government’s interest in him [did] not satisfy his burden of proof

for asylum.” (Id.)



BIA’s request for a credibility finding.

                                              6
       Lin has timely petitioned us for review of the BIA’s decision.

II.    Standard of Review 3

       Because the BIA not only adopted and affirmed the decision of the IJ but also

provided additional reasoning for its decision, we review both the decision of the IJ and

that of the BIA. Hashmi v. Att’y Gen., 531 F.3d 256, 259 (3d Cir. 2008). Legal or

constitutional questions are subject to de novo review. Ezeagwuna v. Ashcroft, 325 F.3d

396, 405 (3d Cir. 2003). The BIA’s determination that Lin is not eligible for asylum

must be upheld if “supported by reasonable, substantial, and probative evidence on the

record considered as a whole” and is reversible only if the “evidence presented … was

such that a reasonable factfinder would have to conclude that the requisite fear of

persecution existed.” I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (internal

quotation marks and citation omitted); see also 8 U.S.C. § 1252(b)(4)(B)

(“[A]dministrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.”). “When deficiencies in the BIA’s

decision make it impossible for us to meaningfully review its decision, we must vacate

that decision and remand so that the BIA can further explain its reasoning.” Kayembe v.

Ashcroft, 334 F.3d 231, 238 (3d Cir. 2003).

       However, “remand … is not required when it would be an idle and useless

formality.” Yuan v. Att’y Gen., --- F.3d ---, 2011 WL 1519200 at *5 (3d Cir. 2011)

(internal quotation marks and citation omitted). For that reason, we apply a harmless

       3
         The BIA had jurisdiction pursuant to 28 C.F.R. § 1003.1(b)(3)(2009). We have
jurisdiction pursuant to 8 U.S.C. § 1252.

                                              7
error analysis in the immigration context. Id. An error is harmless when “it is highly

probable that the error did not affect the outcome of the case.” Id.

III.   Discussion

       In his petition, Lin challenges, among other things, the BIA’s reliance on the IJ’s

conclusion that, when speaking about why he would not join a state-approved church, Lin

lacked “emotion.” Lin argues that, because the IJ accepted his testimony and because

the BIA presumed him credible, the comment about his demeanor had no proper role in

deciding his case. Any reliance on the comment is, he says, inconsistent with a positive

credibility determination. Lin further argues that his credible testimony alone should

have been sufficient to sustain his burden and that the BIA erred by reaching a contrary

result based on a lack of corroborating evidence.

       Like Lin, we find it difficult to square the BIA’s questioning of his demeanor with

its assertion that it was presuming him to be credible. Demeanor is an aspect of

credibility, both logically and expressly under the REAL ID Act. See 8 U.S.C.

§ 1158(b)(1)(B)(iii) (a trier of fact may base its credibility determination on, among other

things, “the demeanor, candor, or responsiveness of the applicant or witness, the inherent

plausibility of the applicant’s or witness’s account, … the consistency of [the applicant or

a witness’s] statements with other evidence of record[,] … or any other relevant factor”)

(emphasis added). By presuming him credible, the BIA made Lin’s demeanor a

nonissue. If it had continuing doubts about his credibility, the BIA should have sent the

case back to the IJ again – or to an IJ more inclined to comply with directions – to obtain



                                             8
the credibility determination it had sought once already. It was not in a position to weigh

credibility on its own.

       That error, however, is harmless. For Lin to receive any of the relief he seeks, he

must show that he is objectively entitled to it. 4 While testimony alone may suffice to

show his eligibility,

       the trier of fact may weigh … credible testimony along with other evidence
       of record. Where the trier of fact determines that the [asylum] applicant
       should provide evidence that corroborates otherwise credible testimony,
       such evidence must be provided unless the applicant does not have the
       evidence and cannot reasonably obtain the evidence.




       4
         The grant of asylum is discretionary, and it is the applicant who bears the burden
of proof. He Chun Chen v. Ashcroft, 376 F.3d 215, 223 (3d Cir. 2004). Asylum
eligibility can be established by past persecution or a reasonable fear of future
persecution. Myat Thu v. Att’y Gen., 510 F.3d 405, 412-13 (3d Cir. 2007). To be granted
relief based on a fear of future persecution, an applicant must demonstrate “that she has a
genuine fear, and that a reasonable person in her circumstances would fear persecution if
returned to her native country.” Id. at 413 (internal quotation marks omitted). An
applicant’s well-founded fear of future persecution must be both subjectively felt and
objectively reasonable. Huang v. Att’y Gen., 620 F.3d 372, 381 (3d Cir. 2010).
        To be eligible for withholding of removal, the applicant must establish a “clear
probability of persecution” upon removal. I.N.S. v. Stevic, 467 U.S. 407, 430 (1984).
Because the “clear probability” standard is a more rigorous standard than the “well-
founded fear” standard of asylum, an applicant who fails to establish a well-founded fear
of future persecution so as to be eligible for asylum necessarily fails to establish a right to
withholding of removal. Zubeda v. Ashcroft, 333 F.3d 463, 469-70 (3d Cir. 2003).
        To be eligible for CAT relief, the applicant must “establish that it is more likely
than not that he or she would be tortured if removed to the proposed country of removal.”
8 C.F.R. § 208.16(c)(2). “Unlike establishing a reasonable fear of persecution for
asylum, [t]he standard for relief [under the Convention Against Torture] has no
subjective component, but instead requires the alien to establish, by objective evidence,
that he[/she] is entitled to relief.” Zubeda, 333 F.3d at 471 (internal quotation marks
omitted) (alterations original).


                                              9
8 U.S.C. § 1158(b)(1)(B)(ii). In short, “the BIA may … require otherwise-credible

applicants to supply corroborating evidence in order to meet their burden of proof.”

Abdulai v. Ashcroft, 239 F.3d 542, 554 (3d Cir. 2001).

       When it has been administratively determined that an applicant should provide

corroborating evidence, the IJ or BIA must (1) identify the “facts for which ‘it is

reasonable to expect corroboration;’” (2) inquire “as to whether the applicant has

provided information corroborating the relevant facts;” and, in the absence of such

evidence, (3) determine “whether the applicant has adequately explained his or her failure

to do so.” Id. Put another way, requiring corroboration should follow notice as to what

corroboration will be expected and an opportunity to present such evidence or, in the

alternative, to explain the absence of it. See Toure v. Att’y Gen., 443 F.3d 310, 324 (3d

Cir. 2006) (remanding because the IJ failed to provide an applicant the opportunity to

seek supporting evidence or to explain the lack of such evidence). We have held that

“[i]t is reasonable to expect corroboration where the facts are central to the applicant’s

claim and easily subject to verification.” Chukwu v. Att’y Gen., 484 F.3d 185, 192 (3d

Cir. 2007). Moreover, by statute “[n]o Court shall reverse a determination by a trier of

fact with respect to the availability of corroborating evidence … unless the court finds …

that a reasonable trier of fact [would be] compelled to conclude that such corroborating

evidence is unavailable.” 8 U.S.C. § 1252(b)(4).

       Here, Lin was on notice that corroboration was required for facts central to his

claims – the reasonableness of his fear of future persecution and the likelihood of torture.

In the first decision in this case, which was incorporated by reference into the second

                                             10
decision, the IJ strongly indicated that Lin should provide corroborating evidence

because, among other things, much of his alleged fear of future persecution was based

upon weak and questionable hearsay. The IJ thus put Lin on notice of the need for

corroborating evidence. Specifically, Lin was on notice that he should try to provide

evidence showing that the police had in fact arrested the pastor and congregants of Lin’s

church in China, that the police knew and were still looking for Lin, that his hometown or

province was one in which unregistered religious gatherings and house churches would

be disturbed, that the Chinese government punishes those who leave the country illegally,

and that he had, in fact, left China illegally.

       Lin also had an opportunity to gather and present such corroborating evidence. He

had ample time between his 2006 and 2009 hearings to gather proof of an objectively

reasonable fear of persecution. At the 2009 hearing, Lin had an opportunity to present

such proof or explain its absence. Instead, he only provided limited evidence relating to

his Christian beliefs and practices, rather than his fear of persecution. 5 Indeed, as the IJ


       5
        Some of what he submitted cuts against his claims. The May 2007 State
Department Report: Profiles of Asylum Claims and Country Conditions in China
contradicts his contention regarding the imprisonment and abuse of persons “deported to
China”:
              The Chinese government accepts the repatriation of citizens who
       have entered other countries or territories illegally. In the past several
       years, hundreds of Chinese illegal immigrants have been returned from the
       United States, and U.S. Embassy officials have been in contact with scores
       of them. In most cases, returnees are detained for long enough once
       reaching China for relatives to arrange their travel home. Fines are rare.
       U.S. officials in China have not confirmed any cases of abuse of persons
       returned to China from the United States for illegal entry.
(AR at 120).

                                                  11
concluded, “everything that was a problem back in 2006 continue[d] to be a problem …

in terms of the corroboration.” (AR at 59.) Lin also failed to show that such evidence

was unavailable. Accordingly, the BIA did not err in concluding, consistent with the IJ’s

opinion, that Lin had “failed to submit sufficient corroborating evidence for his claim and

that such materials were reasonably available.” (Id. at 3.)

       Given Lin’s failure to present corroborating evidence, the BIA also did not err in

deciding that his otherwise credible testimony was insufficient to show an entitlement to

relief. 6 Therefore, the BIA’s determination that Lin is not eligible for asylum must be

upheld as “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Elias-Zacarias, 502 U.S. at 481 (internal quotation marks and

citation omitted); see also 8 U.S.C. § 1252(b)(4)(B) (“[A]dministrative findings of fact

are conclusive unless any reasonable adjudicator would be compelled to conclude to the

contrary.”). Because of his failure to establish asylum eligibility, Lin necessarily failed to

qualify for withholding of removal. Zubeda, 333 F.3d at 469-70. Further, the record as

a whole does not reveal that it is more likely than not that Lin will be tortured if returned

to China, therefore he was ineligible for CAT protection. Kibinda v. Att’y Gen., 477 F.3d

113, 123 (3d Cir. 2007) (concluding that the petitioner was not eligible for CAT

protection because the evidentiary record as a whole did not reveal that torture would

more likely than not result if the petitioner were removed).




       6
         Though Lin might have been believed as to his subjective fear of persecution,
that fear could properly be held to be objectively unreasonable.

                                             12
IV.   Conclusion

      For the foregoing reasons, we will deny the petition.




                                           13